Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

DETAILED ACTION
This application is a divisional of 15/894,446, issued as US Patent No. 10,995,329.
The amendment filed on January 20, 2022 has been entered.
Claims 1-2, 6-13, and 21-48 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of SEQ ID NO:8 as the reference sequence and mutation at position 364 in the reply filed on January 20, 2022 0 is acknowledged.
Claims 21-23 and 43-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.
Examiner notes Applicant’s request of rejoinder of claims 21-23 and 43-48 upon determination that claims in Group I are allowable.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/458,282, filed 02/13/2017, and US Provisional application 62/565,555, filed 09/29/2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021 and March 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Objections
Claim 2 recites “amino acid residue different at position 364” at lines 3-4.  It appears Applicant has meant to recite “amino acid residue difference at position 364”.  Appropriate correction is required.

Claim 24 is objected to because said claim depends from non-elected claim 21.   However, in order to expedite the prosecution, Examiner has taken into consideration the subject matter of claim 21in order to examine claim 24.  Appropriate correction, incorporating the limitations of the non-elected claim 21, into claim 24 is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 depends from claim 14 and claims 33-36 ultimately depend from claim 14.  However, claim 14 has been cancelled and therefore the limitations of said claims 26 and 33-36 are highly unclear.  Therefore, claims 26 and 33-36 have not been considered under other statutes.

  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-2, 6-13, 24-25, 27-32, and 37-42 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Huisman (102(a)(1): US 2014/0314843 - form PTO-1449 and US 9,611,468 - form PTO-1449. 102(a)(2): US 10,160,963 - form PTO-892, US 10,294,468 - form PTO-892, US 10,487,319 - form PTO-892, US 10,494,623 - form PTO-892, US 10,717,974 - form PTO-892, US 10,870,843 - form PTO-892, US 10,941,391 - form PTO-892, US 10,975,367 - form PTO-892, US 2021/0222146 - form PTO-892, and US 2020/0399627- form PTO-892. US 2014/0314843 is used for specific passages of Huisman since all the above references claim priority to US 2014/0314843)
Huisman discloses mutants of an Anabaena variabilis phenylalanine ammonia lyase (PAL).  Regarding claims 1-2 and 24, Huisman discloses an engineered PAL of wildtype Anabaena variabilis of SEQ ID NO:4 having an L364Q amino acid substitution ([0016] and claims 1 and 4).  The PAL of SEQ ID NO:4 of Huisman has 96.3% sequence identity to the PAL of SEQ ID NO:8 of the instant application (see the sequence alignment below).  Regarding claim 6, the engineered PAL of Huisman has at least 95% sequence identity to SEQ ID NO:8 of the instant application (see the sequence alignment below).  Regarding claim 7, the engineered PAL of Huisman is an Anabaena variabilis variant enzyme ([0016]). Regarding claim 8, the engineered PAL of Huisman is more thermostable than wild-type Anabaena variabilis PAL ([0053]). Regarding claims 9-11, the engineered PAL of Huisman is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL ([0013] and [0053]).  Regarding claim 12, the engineered PAL of Huisman is more acid stable than wild-type Anabaena variabilis PAL ([0013]).  Regarding claim 13, the engineered PAL of Huisman is purified ([0059].  Regarding claims 25 and 27-32, Huisman discloses a composition comprising the engineered PAL, wherein the composition is a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and/or carrier and is suitable for the treatment of phenylketonuria, elevated blood phenylalanine, tyrosinemia, or elevated tyrosine ([0215]-[0226]). Regarding claims 37-42, Huisman discloses a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound ([0220]-[0226]).  Therefore, the reference of Huisman anticipates claims 1-2, 6-13, 24-25, 27-32, and 37-42.  

The applied reference (US 10,160,963, US 10,294,468, US 10,487,319, US 10,494,623, US 10,717,974, US 10,870,843, US 10,941,391, US 10,975,367, US 2021/0222146, and US 2020/0399627) has a common invention/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 18-25 of US Patent 9,611,468 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claim 1 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:4 having an L364Q amino acid substitution, which anticipates claims 1-2, 6 and 24 of the instant application.  The PAL of SEQ ID NO:4 of the reference patent has 96.3% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 1 of the reference patent recites that the engineered PAL is variant of SEQ ID NO:4, which is the amino acid sequence of Anabaena variabilis and therefore anticipates claim 7 of the instant application.  Claims 4-5 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claim 2 of the reference patent recites that the engineered PAL is more Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 8 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.  Claims 18-19 of the reference patent recite a pharmaceutical composition comprising the engineered PAL which anticipates claims 25 and 27 of the instant application. Claim 20 of the reference patent recites a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria, which anticipates claim 29 of the instant application. Claims 21-25 of the reference patent recite a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound, which anticipates claims 37-42 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,160,963 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1-2 and 4-5 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 of the reference patent has 99.6% sequence identity to the PAL of SEQ ID NO:8 of the Anabaena variabilis  having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3 and 6-7 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 3 and 6 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 10 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 11-12 of the reference patent recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 13 of the reference patent recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria which anticipates claim 29 of the instant application. Claims 14-18 of the reference patent recite a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound, which anticipates claims 37-42 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,294,468 (reference 
Claims 1 and 4-5 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 of the reference patent has 99.6% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 1 of the reference patent recites that the engineered PAL is variant of SEQ ID NO:24, which is the amino acid sequence of a variant of wildtype Anabaena variabilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3 and 6-7 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 3 and 6 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 18 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent 10,487,319 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Anabaena variabilis and therefore anticipates claim 7 of the instant application.  Claims 2 and 4-5 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 2-3 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 7 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 8-9 of the reference patent recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 10 of the reference patent recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria which anticipates claim 29 of the instant application. Claims 11-15 of the reference patent recite a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound, which anticipates claims 37-42 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,494,623 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1 and 3 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 of the reference patent has 99.6% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 1 of the reference patent recites that the engineered PAL is variant of SEQ ID NO:24, which is the amino acid sequence of a variant of wildtype Anabaena varibilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 2 and 4-5 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 2 and 4 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 8 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 9-10 of the reference patent recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 11 of the reference patent recite a composition comprising the engineered PAL that is 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent 10,717,974 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1 and 4-5 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 of the reference patent has 99.6% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 1 of the reference patent recites that the engineered PAL is variant of SEQ ID NO:24, which is the amino acid sequence of a variant of wildtype Anabaena varibilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3 and 6-7 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 10 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 20-21 of the reference patent recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 22 of the reference patent recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria which anticipates claim 29 of the instant application. Claims 23-27 of the reference patent recite a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound, which anticipates claims 37-42 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10,870,843 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1-3 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 Anabaena variabilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 4-6 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 4-5 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 9 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.  Claim 23 of the reference patent recite a composition comprising the engineered PAL, which anticipates claim 25 of the instant application 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 10,941,391 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1-2 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 Anabaena varibilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3-5 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 3-4 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 8 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 9-10 of the reference patent recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 11 of the reference patent recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria which anticipates claim 29 of the instant application. Claims 12-16 of the reference patent recite a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound, which anticipates claims 37-42 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other.  

 10,975,367 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1 and 4-5 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 of the reference patent has 99.6% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 1 of the reference patent recites that the engineered PAL is variant of SEQ ID NO:24, which is the amino acid sequence of a variant of wildtype Anabaena varibilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3 and 6-7 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 3 and 6 of the reference patent recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 10 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 20-21 of the reference patent recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 22 of the reference patent recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria which anticipates claim 29 of the 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-2, 6-13, 24-25, 27-32, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10,995,329 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1-2 and 6 of the reference patent recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:6 having an L364X amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:6 of the reference patent has 99.8% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 5 of the reference patent recites that the engineered PAL is an Anabaena variabilis variant enzyme, which anticipates claim 7 of the instant application.  Claim 6 of the reference patent recites that the engineered PAL is more thermostable than wild-type Anabaena variabilis PAL, which anticipates claim 8 of the instant application. Claims 7-9 of the reference patent recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claim 10 of the reference Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 11 of the reference patent recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 12-14 of the reference patent recite a pharmaceutical composition comprising the engineered PAL and at least one pharmaceutically acceptable excipient and/or carrier, which anticipates claims 25 and 27-28 of the instant application. Claims 15-18 of the reference patent recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria, elevated blood phenylalanine, tyrosinemia, or elevated tyrosine, which anticipates claims 29-32 of the instant application. Claims 19-23 of the reference patent recite a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound, which anticipates claims 37-42 of the instant application. Therefore, the conflicting claims are not patentably distinct from each other.  


Claims 1-2, 6-7, 9-13, 24-25, 27, 29, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/220,684 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Anabaena varibilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3 and 6-7 of the reference application recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 3 and 6 of the reference application recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 10 of the reference application recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   Claims 24-25 of the reference application recite a pharmaceutical composition comprising the engineered PAL, which anticipates claims 25 and 27 of the instant application. Claim 26 of the reference application recite a composition comprising the engineered PAL that is suitable for the treatment of phenylketonuria which anticipates claim 29 of the instant application. Claim 27 of the reference application recite a composition comprising the engineered PAL, wherein the composition is co-administered with at least one additional therapeutically effective compound, which anticipates claim 41 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other. 


Claims 1-2, 6-7, 9-13, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/009,925 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1-2 of the reference application recites an engineered phenylalanine ammonia lyase (PAL) of SEQ ID NO:24 having an L364Q amino acid substitution, which anticipates claims 1-2, 6, and 24 of the instant application.  The PAL of SEQ ID NO:24 of the reference application has 99.6% sequence identity to the PAL of SEQ ID NO:8 of the instant application.  Claim 1 of the reference application recites that the engineered PAL is variant of SEQ ID NO:24, which is the amino acid sequence of a variant of wildtype Anabaena varibilis having improved properties (acid tolerance and resistant proteolysis) and therefore anticipates claim 7 of the instant application. Claims 3-5 of the reference application recite that the engineered PAL is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL, which anticipates claims 9-11 of the instant application.  Claims 3-4 of the reference application recite that the engineered PAL is more acid stable than wild-type Anabaena variabilis, which anticipates claim 12 of the instant application.  Claim 16 of the reference application recites that the engineered PAL is purified, which anticipates claim 13 of the instant application.   
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 

Conclusion

	Claims 1-2, 6-13, and 21-48 are pending.

	Claims 21-23 and 43-48 are withdrawn.

	Claims 1-2, 6-13, and 24-42 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            

Sequence alignment between PAL of SEQ ID NO:8 of the instant application (“Qy”) and PAL of SEQ ID NO:4 of Huisman (US 2014/0314843) (“Db”)

US-14-255-539-4
; Sequence 4, Application US/14255539
; Patent No. 9611468
; GENERAL INFORMATION
;  APPLICANT: Codexis, Inc.
;  APPLICANT:Huisman, Gjalt W.
;  APPLICANT:Agard, Nicholas J.
;  APPLICANT:Mijts, Benjamin
;  APPLICANT:Vroom, Jonathan
;  APPLICANT:Zhang, Xiyun
;  TITLE OF INVENTION: Phenylalanine Ammonia Lyase Polypeptides
;  FILE REFERENCE: CX7-131US2
;  CURRENT APPLICATION NUMBER: US/14/255,539
;  CURRENT FILING DATE: 2014-04-17
;  PRIOR APPLICATION NUMBER: US 61/813,586
;  PRIOR FILING DATE: 2013-04-18
;  PRIOR APPLICATION NUMBER: US 61/897,932
;  PRIOR FILING DATE: 2013-10-31
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 567
;  TYPE: PRT
;  ORGANISM: Anabaena variabilis
US-14-255-539-4

  Query Match             96.3%;  Score 2796;  DB 1;  Length 567;
  Best Local Similarity   96.8%;  
  Matches  549;  Conservative    3;  Mismatches   15;  Indels    0;  Gaps    0;

Qy          1 MKTLSQAQSKTSSQQSSHTGNSSANVIIGNQKLTINDVVRVARNGTAVSLTNNKDILQRI 60
              ||||||||||||||| | |||||||||||||||||||| ||||||| |||||| |||| |
Db          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60

Qy         61 QASCDYINNAVEKGEPIYGVTSGFGGMANVVISREQASELQTNLVWFLKTGAGNKLPLAD 120
              |||||||||||| ||||||||||||||||| |||||||||||||||||||||||||||||
Db         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120

Qy        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Qy        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLQPKEGLAMMNGTSVMTGIAANCVYDTQ 240
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240

Qy        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLAGSQLVRDELDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300

Qy        301 KHDYMDGELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360
              |||| | |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360

Qy        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLVGNRERKVNMGLKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420

Qy        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQANQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Db        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Qy        481 MFGVQAVDLRTYKKTGHYDARAQLSPATERLYSAVRHVVGKKPSSDRPYIWNDNEQGLDE 540
              |||||||||||||||||||||| |||||||||||||||||:||:||||||||||||||||
Db        481 MFGVQAVDLRTYKKTGHYDARACLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540

Qy        541 HIARISADIAAGGVIVQAVQDILPPLH 567
              |||||||||||||||||||||||| ||
Db        541 HIARISADIAAGGVIVQAVQDILPCLH 567